                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                          Plaintiff,

                   v.

    JOHN PEARL SMITH, II,                       Case No. 3:16-cr-00086-SLG-1

                          Defendant.


    ORDER RE: MOTION TO STRIKE THE NOTICE OF INTENT TO SEEK THE DEATH
                  PENALTY AS ARBITRARY AND CAPRICIOUS

         Before the Court at Docket 365 is Defendant John Pearl Smith, II’s Motion to Strike

the Notice of Intent to Seek the Death Penalty as Arbitrary and Capricious under the Fifth,

Sixth , and Eighth Amendments. The Government filed an opposition. 1 Mr. Smith did not

file a reply.

         Mr. Smith sets out three arguments: First, he maintains that the death penalty is

unconstitutional because history shows “it operates in an arbitrary, capricious, irrational,

and discriminatory manner.” 2 Second, he asserts that the death penalty is cruel and

unusual in light of evolving standards of decency in which the acceptance of the death

penalty is diminishing. 3 Third, he argues that the complexity of the Federal Death Penalty




1
    Docket 382.
2
    Docket 365 at 3.
3
    Docket 365 at 43.




           Case 3:16-cr-00086-SLG Document 419 Filed 04/22/19 Page 1 of 6
Act (FDPA) prevents jurors from understanding the penalty phase process and their role

in the process, thus leading to unguided and unprincipled verdicts. 4

         I.       Mr. Smith has not shown that the death penalty operates in an
                  arbitrary and capricious manner.

         Mr. Smith’s first argument focuses on a statistical analysis of the frequency with

which the death penalty is sought and imposed. He maintains that its irregular use by the

federal government, geographic disparities, and disproportionate application to minorities

or cases with white or female victims renders the death penalty arbitrary, capricious,

irrational, and discriminatory. 5 Mr. Smith asserts the following statistics in support of his

argument: The Department of Justice (DOJ) has authorized seeking the death penalty in

approximately 14 percent of eligible federal cases, and approximately two percent of all

death-penalty eligible defendants actually received a death sentence. 6 Approximately 80

percent of the federal defendants authorized for the death penalty by the DOJ are racial

minorities. 7 Almost two-thirds of federal death penalty jury verdicts have come from

southern states, particularly states in the Fifth and Eighth Circuits. 8 Defendants found

guilty of murdering Caucasian female victims are “substantially more likely to face the

death penalty and be sentenced to death than those who kill non-whites and males.”9


4
    Docket 365 at 52–53.
5
    Docket 365 at 3–42.
6
 Docket 365 at 11. According to Mr. Smith, juries imposed the death penalty in approximately
one-third of capital trials. Docket 365 at 12.
7
    Docket 365 at 31.
8
    Docket 365 at 26–27.
9
    Docket 365 at 38.

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Strike the Notice of Intent to Seek the Death Penalty as Arbitrary and
Capricious
Page 2 of 6
              Case 3:16-cr-00086-SLG Document 419 Filed 04/22/19 Page 2 of 6
Although the Government does not present any contradicting statistics, it asserts that

these numbers do not support any of Mr. Smith’s claims and are insufficient to satisfy the

high burden of showing a discriminatory intent or effect. 10

         That the DOJ rarely seeks the death penalty does not support Mr. Smith’s motion.

In Gregg v. Georgia, the Supreme Court rejected a claim that Georgia's death penalty

scheme was unconstitutional because “the state prosecutor has unfettered authority to

select those persons whom he wishes to prosecute for a capital offense and to plea

bargain with them.” 11 In United States v. Mitchell, the Ninth Circuit held that although

“federal executions are rare,” the FDPA is not unconstitutional. 12

         That federal capital prosecutions occur in a variety of factual scenarios and result

in various sentences also does not support Mr. Smith’s motion. In McKlesky v. Kemp,

the Supreme Court considered a claim that the death penalty imposed in McKlesky’s case

was disproportionate to sentences given in other murder cases. 13 In rejecting this claim,

the Court held that “[t]he Constitution is not offended by inconsistency in results based on

the objective circumstances of the crime. Numerous legitimate factors may influence the




10
     Docket 382 at 17–22.
11
  428 U.S. 153, 199 (1976); see also Proffitt v. Florida, 428 U.S. 242, 254 (1976) (argument
that “the prosecutor's decision whether to charge a capital offense in the first place” rendered
Florida's death penalty unconstitutional represented “a fundamental misinterpretation” of
Supreme Court precedent and rejecting such argument).
12
  United States v. Mitchell, 502 F.3d 931, 983 (9th Cir. 2007) (citing Gregg v. Georgia, 428 U.S.
153, 187 (1976). See also Boyer v. Chappell, 793 F.3d 1092, 1105 (9th Cir. 2015) (prosecutorial
discretion to seek the death penalty in state court does not render it unconstitutional).
13
     481 U.S. 279, 307 (1987).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Strike the Notice of Intent to Seek the Death Penalty as Arbitrary and
Capricious
Page 3 of 6
           Case 3:16-cr-00086-SLG Document 419 Filed 04/22/19 Page 3 of 6
outcome of a trial and a defendant's ultimate sentence, even though they may be

irrelevant to his actual guilt.” 14

          Finally, the alleged geographic, racial, and victim-based discrepancies also do not

support Mr. Smith’s motion. The Ninth Circuit considered similar arguments in United

States v. Mitchell. 15 As in Mitchell, Mr. Smith “makes no effort to explain in what manner

race has infected the FDPA sentencing process. His related claim regarding

disproportionate impact relies solely on statistical data and is, without more, likewise

insufficient.” 16

          II.    The Supreme Court has held that the death penalty is a constitutional
                 punishment for intentional murder.

          Mr. Smith’s second argument—that evolving standards of decency render the

death penalty cruel and unusual in violation of the Eighth Amendment—is foreclosed by

the Supreme Court’s decision in Gregg v. Georgia 17 and the Ninth Circuit’s decision in

United States v. Mitchell. 18 Gregg expressly held that capital punishment is not a per se

violation of the Eighth Amendment in cases of intentional murder. 19 In Mitchell, the Ninth


14   McCleskey, 481 U.S. at 307.

15
     502 F.3d 931, 982 (2007).
16
 Id. (citing McCleskey, 481 U.S. at 292 (“[T]o prevail under the Equal Protection Clause,
McCleskey must prove that the decisionmakers in his case acted with discriminatory purpose.”);
Harris v. Pulley, 885 F.2d 1354, 1374–77 (9th Cir.1988)).
17
  428 U.S. 153 (1976). As explained by the Second Circuit, “[t]he joint opinion of Justices
Steward, Powell, and Stevens in Gregg v. Georgia . . . subsequently has been recognized as
the controlling opinion of the Court.” United States v. Aquart, 912 F.3d 1, 48–49 n. 33 (2d Cir.
2018) (citing Johnson v. Texas, 509 U.S. 350, 360 (1993)).
18
     502 F.3d 931 (9th Cir. 2007).
19
     428 U.S. 153, 187 (1976).

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Strike the Notice of Intent to Seek the Death Penalty as Arbitrary and
Capricious
Page 4 of 6
            Case 3:16-cr-00086-SLG Document 419 Filed 04/22/19 Page 4 of 6
Circuit found “unavailing” the argument “that capital punishment is incompatible with

society's values or otherwise categorically violates the Eighth Amendment.” 20 More

recently, in Glossip v. Gloss, a majority of the Supreme Court affirmed that “it is settled

that the death penalty is constitutional.” 21      The Ninth Circuit has emphasized that

“[w]hether contemporary values dictate a different answer today is for the Supreme Court

to decide.’” 22     This year, in Bucklew v. Precythe, a majority of the Supreme Court

reaffirmed that “[t]he Constitution allows capital punishment.” 23

          III.    The jury is presumed to follow instructions from the court regarding
                  its role under the FPDA.

          Mr. Smith’s third argument is that the complexity of the FDPA’s penalty phase

scheme “creates an unreasonable risk that jurors will misunderstand their role and their

assignments” in violation of the Eighth Amendment. 24 Mr. Smith essentially maintains

that jurors will not be able to follow the Court’s instructions regarding the varying burdens

of proof and unanimity requirements, the differences between mental state, aggravating,

and mitigation factors, and the weighing test to determine the appropriate sentence. 25 To




20
     502 F.3d at 982.
21
     135 S.Ct. 2726, 2732 (2015).
22
     Mitchell, 502 F.3d at 982.
23
  139 S. Ct. 1112, 1122 (2019) (citing Glossip v. Gloss, 135 S.Ct. at 2731–33 and Baze v. Rees,
553 U.S. 35, 47 (2008)).
24
     Docket 365 at 53.
25
     Docket 365 at 52.

Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Strike the Notice of Intent to Seek the Death Penalty as Arbitrary and
Capricious
Page 5 of 6
            Case 3:16-cr-00086-SLG Document 419 Filed 04/22/19 Page 5 of 6
support this, he cites to a number of capital jury studies finding that capital juries

misunderstand the penalty-phase process. 26

          There is an “almost invariable assumption of the law that jurors follow their

instructions.”27 Considering jury instructions in death penalty cases, the Supreme Court

has held that instructions are constitutional when they “are phrased in conventional and

understandable terms” 28 and do not have a “reasonable likelihood” of misleading the jury

into giving a death sentence. 29 This Court intends to diligently work with the parties to

craft jury instructions that accurately state the law in a manner understandable to the jury

and that comply with the Supreme Court’s guidance regarding capital jury instructions. 30

          In light of the foregoing, IT IS ORDERED that the motion at Docket 365 is DENIED.


          DATED this 22nd day of April, 2019, at Anchorage, Alaska.


                                                         /s/ Sharon L. Gleason
                                                         UNITED STATES DISTRICT JUDGE



26
     Docket 365 at 53–57.
27
     Richardson v. Marsh, 481 U.S. 200, 206 (1987).
28
     Tuilaepa v. California, 512 U.S. 967, 976 (1994).
29
  See Boyde v. California, 494 U.S. 370, 386 (1990) (discussing capital jury instructions
regarding mitigation). See also United States v. Llera Plaza, 179 F. Supp. 2d 444, 450 (E.D. Pa.
2001) (cited studies “do not establish that the concepts of aggravating and mitigating factors as
used in the FDPA bear such a degree of intrinsic incomprehensibility as to render them
incapable of clarification through adequate jury instructions”); see also United States v. Roof,
225 F. Supp. 3d. 413, 315 n. 2 (D. S.C. 2016) (listing district court capital case decisions
rejecting similar claims of juror confusion).
30See, e.g., Penry v. Johnson, 532 U.S. 782 (2001) (addressing constitutional concerns
regarding clarity of capital jury instructions); Simmons v. South Carolina, 512 U.S. 154, 170
(1994) (addressing substance of capital jury instructions related to future dangerousness).


Case No. 3:16-cr-00086-SLG-1, United States v. Smith
Order Re: Motion to Strike the Notice of Intent to Seek the Death Penalty as Arbitrary and
Capricious
Page 6 of 6
            Case 3:16-cr-00086-SLG Document 419 Filed 04/22/19 Page 6 of 6
